DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 29 December 2021 has been entered:
Claim(s) 1-13 is/are amended; 
In all, claim(s) 1-20 is/are pending and considered below. Otherwise noted in current Office Action below, Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 35 U.S.C. 112(b) rejections, previously set forth in the Non-Final Office Action.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Examiner suggests separating the body paragraph of claim 1 into 6 separate paragraphs as shown in the art rejection below, in order to enhance the clarity of the body.
term “where” appears twice in claim 1, lines 8-9, which should read “wherein” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3-5 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 3 recites the limitation "wherein guide grooves extending substantially circumferentially are formed for said locking pins between said first guide bevels and second guide bevels".  There no indication as to what comprises the second guide bevels or where the second guide bevels are located, as it was never previously positively recited (like claim 2, for example). Such creates confusion as to what the second guide bevels are and how the guide grooves are formed “between said first guide bevels and second guide bevels”. Examiner suggests amending claim 3 to depend on claim 2 and referencing the second guide bevels to that of claim 2 to overcome this rejection.
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims, thus are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-9, 11-14, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 2007/0084151 A1).
Regarding claim 1, Brown discloses a quick-change coupling (capping device 20, Figs. 1-10) for a container treatment machine (Abstract), comprising:
an outer member (outer member comprising at least 46, 62, 60, 80) and an inner member (inner member comprising at least 40, 76 and 30, Fig. 3) engaging therewith in a positive locking manner between which the outer member and the inner member torque in a working direction of rotation and axial forces can be transmitted (see locked stage, Fig. 5A, where members are locked in both rotational and axial directions), 
wherein said outer member and said inner member are connected to each other by pushing one of the outer member and the inner member into the other of the outer member (see between Figs. 3 and 4) and the inner member and subsequently twisting (see between Figs. 5A and 5B), 
(ball bearings 60 act as locking pins) preloaded resiliently inwardly (via springs 94 and grooves 70, Figs. 5A-5B and 8A-8B), and 
wherein said inner member comprises first guide bevels (56) for said locking pins for forcing said locking pins outwardly when one of the outer member and the inner member is pushed into the other of the outer member and the inner member (see Fig. 7A for example, where the ball bearings 60 which act as locking pins can no longer be pushed inward due to 56, thereby forcing them outwardly), and engagement recesses (cavities 58) in which said locking pins can engage in a rotationally fixed and axially fixed manner during the subsequent twisting in the working direction of rotation (Fig. 5A), 
wherein, directly at the end of the twisting motion, the locking pins engage inwardly in the radial direction in the engagement recesses due to spring tension (spring tension of springs 94, Figs. 8A-B, forces rotation counter-clockwise and locks the bearings 60 inward in radial direction; see also Figs. 5A-B in conjunction). 
 
Regarding claim 6, Brown discloses the quick-change coupling according to claim 1, wherein said first guide bevels extend transversely to said working direction of rotation (see Fig. 3) and obliquely outwardly in a direction away from outer member (obliquely outwardly in reference to 70). 
Regarding claim 7, Brown discloses the quick-change coupling according to claim 1, wherein said locking pins, said first guide bevels, and said engagement recesses are each formed at least three-fold in mutually corresponding circumferential distribution (Fig. 3). 
Regarding claim 8, Brown discloses the quick-change coupling according to claim 1, wherein said outer member, for preloading said locking pins comprises compression springs (94) associated with the locking pins and/or an elastic ring enveloping said locking pins (associated with the bearings 60, see Figs. 5A-B and 8A-B). 
Regarding claim 9, Brown discloses the quick-change coupling according to claim 1, wherein stops are additionally formed on said outer member for said locking pins and limit a motion of said locking pins out from said outer member (pockets 72 act as stops). 
Regarding claim 11, Brown discloses the quick-change coupling according to claim 1, wherein matching concentric mating surfaces are formed on said outer member and on said inner member (see at least mating surface between 46 and 30, Fig. 3). 
Regarding claim 12, Brown discloses the quick-change coupling according to claim 1, wherein said outer member comprises a drive connection for a lifting/rotating of a shaft (shaft on top of the spindle 40, Fig. 1; see abstract)
Regarding claim 13, Brown discloses the quick-change coupling according to claim 1, wherein said inner member is configured as an exchangeable holder for a tool insert or a container component (Abstract). 
Regarding claim 14, Brown discloses a capping chuck (26b) for mounting screw caps (C) on containers with a quick-change coupling according to claim 1 (Fig. 1). 
Regarding claim 16, Brown discloses the quick-change coupling according to claim 1, wherein the container treatment machine is a capping machine (Abstract). 
Regarding claim 18, Brown discloses the quick-change coupling according to claim 6, wherein said first guide bevels extend orthogonally to said working direction of rotation (Fig. 3). 
Regarding claim 19, Brown discloses the quick-change coupling according to claim 12, wherein the shaft is arranged thereabove the drive connection (see shaft above spindle 40, Fig. 2). 
Regarding claim 20, Brown discloses the quick-change coupling according to claim 13, wherein the exchangeable holder for the tool is a holder for a cap insert for screwing on caps (Abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Schmatz (US 2010/0205905 A1).
Regarding claim 10, Brown discloses the quick-change coupling according to claim 1
Brown does not disclose wherein cleaning holes are formed on said outer member. 
However, Schmatz teaches that it is old and well known in the relevant coupling for container treatment machine (Figs. 1-6) art that cleaning holes (8) are formed on said outer member (1).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the quick-change coupling, as disclosed by Brown, so that cleaning holes are formed on said outer member, as taught by Schmatz, with the motivation to utilize the cleaning holes for cleaning.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Naaber (US 8,631,630 B2).
Regarding claim 15, Brown discloses a capping machine for containers (Figs. 1-10), comprising capping chucks (26b) revolving according to claim 14 (Fig. 1).
Brown does not explicitly disclose comprising a continuously rotatable container carousel and several of capping chucks revolving thereon.
However, Naaber discloses comprising a continuously rotatable container carousel and several of capping chucks revolving thereon (Fig. 1).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the capping machine, as Brown, to comprise a continuously rotatable container carousel and several of capping chucks revolving thereon, as taught by Naaber, with the motivation to allow increased efficiency of capping machine by treating multiple containers.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
the prior art of record fails to disclose or make obvious the claimed invention including the following features: “wherein second guide bevels are formed on said engagement recesses for said locking pins for forcing said locking pins outwardly during the twisting in a direction opposite to said working direction of rotation and to guide them out from said engagement recesses”.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1
Examiner suggest Applicant to amend the claim 1 to include all features of claim 2 in place Subject Application in condition for allowance. Furthermore, as suggested in 112(b) rejection above, Examiner suggests referencing “second guide bevels” to that of claim 2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731